         Case 1:17-cv-06779-WHP Document 73 Filed 04/22/21 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       April 22, 2021
By ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:     Morrison v. United States, No. 17 Civ. 6779 (WHP)

Dear Judge Pauley:

        This Office represents the United States in the above-referenced action. We write
respectfully to request a pre-motion conference regarding the Government’s anticipated motion
for summary judgment. In addition, the Government respectfully requests that the upcoming
deadline for a proposed joint pre-trial order, on April 30, 2021, and related deadlines, be
extended until 30 days after the Court’s ruling on the anticipated motion for summary judgment.
Plaintiff does not consent to this request.

        As this Court is aware, Plaintiff Nicole Morrison, the administrator of the estate of
decedent Roberto Grant, asserts a claim under the Federal Tort Claims Act (“FTCA”) against the
Government. She alleges that Defendant’s negligence caused Mr. Grant’s death while he was an
inmate at the Metropolitan Correction Center (“MCC”) located in New York City. See Am.
Compl. ¶¶ 12-24. 1 Plaintiff does not allege, nor has she put forward any evidence, that any BOP
employee was personally involved in Mr. Grant’s death. Rather, Plaintiff alleges that Mr. Grant
died from blunt force trauma while he was being held in a multi-inmate cell at MCC. See id. at
1. More specifically, the Amended Complaint alleged that Mr. Grant “suffer[ed] severe injury
and [was] beaten to death” by unidentified “assailants.” Am. Compl. ¶ 21. Among other things,
Plaintiff alleged “negligence of the Defendants . . . in negligently providing supervision and
security . . . resulting . . . in [Mr. Grant’s] severe injuries and death; in negligently allowing [Mr.
Grant’s injury and death].” Am. Compl. ¶ 21. However, because Plaintiff cannot demonstrate a
causal link between any alleged negligence by Defendant and Mr. Grant’s death, the
Government is entitled to summary judgment.

         Summary judgment is appropriate where the movant shows that “there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). As relevant here, “when the burden of proof at trial would fall on the
nonmoving party, it ordinarily is sufficient for the movant to point to a lack of evidence to go to
the trier of fact on an essential element of the nonmovant’s claim.” CILP Assocs., L.P. v.

1
 Plaintiff’s second cause of action, brought pursuant to Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971), was dismissed by the Court. See Dkt. No. 52.
         Case 1:17-cv-06779-WHP Document 73 Filed 04/22/21 Page 2 of 3

Page 2


Pricewaterhouse Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013). To avoid summary judgment,
“the nonmoving party must come forward with admissible evidence sufficient to raise a genuine
issue of fact for trial.” Id.

        Here, the Government is entitled to summary judgment in light of the lack of evidence
that any breach by the Defendant caused Mr. Grant’s death. As this Court previously held, the
“‘FTCA requires the court to apply the substantive law of the place where the event occurred,’”
and accordingly “this Court looks to New York negligence law to determine whether Morrison
has stated a claim.” Dkt. No. 52 at 14 (quoting Castro, 34 F.3d at 110. “Under New York law, a
plaintiff must show that there was (1) a duty owed to the plaintiff by the defendant, (2) breach of
that duty by the defendant, and (3) injury sustained by the plaintiff substantially as a result of the
breach.” Id. (citing Lombard v. Booz-Allen & Hamilton, Inc., 280 F.3d 209, 215 (2d Cir.
2002)). Moreover, although “a correctional facility ‘owes a duty of care to safeguard inmates,
even from attacks by fellow inmates, ’. . . [t]he scope of this duty, . . . is ‘limited to risks of harm
that are reasonably foreseeable.’” Id. (quoting Sanchez v. State, 784 N.E.2d 675, 678 (N.Y.
2002)). “Foreseeability is defined by actual or constructive notice.” Id.

       In the instant case, the undisputed material facts show that, at approximately 11:40 p.m.
on May 18, 2015, inmates in a cell with Mr. Grant at the MCC notified BOP officers that Mr.
Grant was unresponsive. When subsequently interviewed by the FBI and when speaking to
family members, those inmates stated that Mr. Grant had been chatting with other inmates before
suddenly collapsing. After being called to the cell by inmates, BOP officers found Mr. Grant on
his bunk bed unresponsive. BOP staff then commenced CPR and continued CPR until the arrival
of EMTs, who took over CPR and transferred Mr. Grant to a nearby hospital. He was declared
dead by an ER doctor at 12:33 a.m. on May 19, 2015. A medical examiner concluded the cause
of death was undetermined.

        In discovery, Plaintiff has elicited no testimony from fact witnesses, nor any documentary
evidence, that refutes the above facts. Instead, Plaintiff has offered the expert opinion of a
pathologist, Dr. Hua, who asserts that “[i]n the absence of his fatal and acute intoxication or fatal
natural disease, [Mr. Grant]’s cause of death should be listed as inflicted and/or homicidal neck
compression.” In support of this conclusion, Dr. Hua points to internal neck injuries, as well as
the petechial hemorrhages present in Mr. Grant’s eyes and mouth. Dr. Hua admits that he was
not provided with, nor did he review or consider, the statements of eyewitnesses to Mr. Grant’s
behavior in the moments leading up to his death.

        First, as a threshold matter, to the extent that Dr. Hua’s opinion is based on a review of
the record that excludes witness statements, the Court should deem his testimony inadmissible.
Expert testimony is admissible when: “(a) the expert’s scientific, technical, or other specialized
knowledge will help the trier of fact to understand the evidence or to determine a fact in issue;
(b) the testimony is based on sufficient facts or data; (c) the testimony is the product of reliable
principles and methods; and (d) the expert has reliably applied the principles and methods to the
facts of the case.” Fed. R. Evid. 702. An expert’s testimony must “rest[] on a reliable
foundation and [be] relevant to the task at hand.” Daubert v. Merrell Dow Pharmaceuticals, Inc.,
509 U.S. 579, 597, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993). Here, Dr. Hua acknowledges that
his report, as well as his subsequent deposition testimony, failed to consider witness statements,
despite his assertion that it is necessary to “always look in the context of . . . [the] case” to
          Case 1:17-cv-06779-WHP Document 73 Filed 04/22/21 Page 3 of 3

Page 3


determine cause of death, and that witness statements are part of that context. This failure
amounts to a “serious flaw [] in reasoning or methodology” that warrants exclusion of Dr. Hua’s
testimony. In re Fosamax Prods. Liab. Litig., 645 F. Supp. 2d 164, 173 (S.D.N.Y. 2009). By
contrast, Defendant’s expert pathologist, Dr. Gill, evaluated Plaintiff’s autopsy in light of all of
the circumstances surrounding his death.

        Second, even if Dr. Hua’s testimony is admissible, the record still reflects a lack of
evidence that any breach of duty by the Defendant was the proximate cause of Mr. Grant’s death.
In particular, as detailed by the Government’s expert Dr. Gill, a person whose death is caused by
strangulation, does not have an intervening “lucid” interval, in which they are observed to be
casually conversing, between neck compression and death. 2 Plaintiff’s expert does not, and
cannot, dispute this. The inmates who observed Mr. Grant before he fell unconscious on May
18, 2015, provided consistent statements asserting that he had such a lucid interval; he was
talking to other inmates immediately before becoming unconscious. Nor did any eyewitnesses to
Mr. Grant’s collapse assert that he suffered strangulation or any type of neck compression at the
time. Plaintiff has elicited no testimony or documents in discovery that would put this fact in
dispute. Tellingly, Plaintiff’s expert Dr. Hua also testified at his deposition that, without
additional testing, he could not rule out fatal natural disease or an overdose as the cause of death.


         We thank the Court for its consideration of this matter.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York

                                                 By: __________________________
                                                    JENNIFER C. SIMON
                                                    LUCAS ISSACHAROFF
                                                    Assistant United States Attorneys
                                                    86 Chambers Street, Third Floor
                                                    New York, New York 10007
                                                    Tel.: (212) 637-2746/2737


2
  Dr. Gill opined that, Mr. Grant’s heart disease, including hypertensive and atherosclerotic cardiovascular
disease with enlargement of the heart, narrowing of a major coronary artery, and kidney involvement, with
or without a contribution of an undetected synthetic cannabinoid, caused his death. Moreover, although no
synthetic cannabinoids were detected in the toxicology testing, in 2014 there were over 170 different known
synthetic cannabinoids; Mr. Grant’s body was only tested for 32 of them. Dr. Gill further opined that the
injuries to Mr. Grant’s neck, airway, and mouth, as well as the petechiae, are consistent with CPR; it is
undisputed that Mr. Grant underwent a prolonged resuscitation attempt by multiple providers, some of
whom were inexperienced. Plaintiff’s and Defendant’s experts agree that the apparent bruising on Mr.
Grant’s face was not bruising at all, but was instead subcutaneous emphysema, a condition in which air is
trapped under the surface of the skin causing swelling, in this instance caused by an improperly positioned
intubation tube used during CPR.
